DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2,  and 4-22 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a display device comprising: a light emitting layer on the first electrode; and a second electrode on the light emitting layer, wherein the first electrode has a reflectance of 80% or more for light in a first wavelength range of 420 nm to 470 nm, wherein the light emitting layer is configured to emit light in the first wavelength range, in combination with other claimed features, as recited in independent claim 1.  Claims 2, and 4-17 are dependent upon independent claim 1, and are therefore allowed. 
Regarding claim 18, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a display device comprising: a second conductive layer on the planarization layer and comprises a pixel electrode electrically connected to the exposed upper surface of the drain electrode, in each of the pixels and comprising a lower film, a reflective film stacked on the lower film and an upper film stacked on the reflective film; a bank layer on the second conductive layer and partially exposes the pixel electrode; an organic layer on the bank layer and electrically connected to the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

			      Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        March 2, 2021